DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

[1]	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice to Applicant

[2]	This communication is in response to the amendment filed 13 June 2022. It is noted that this application benefits from Provisional Patent Application Serial No. 62/588,371 filed 19 November 2017. Claims 2-6, 8-14, 16-17, and 20 have been cancelled. Claims 1, 7, 15, 18, and 19 have been amended. Claims 21 and 22 have been added. Claims 1, 7, 15, 18-19, and 21-22 are pending.

Response to Remarks/Amendment

[3]	Applicant's remarks filed 13 June 2022 have been fully considered but they are not persuasive. The remarks will be addressed below in the order in which they appear in the noted response.  

[i]	In response to rejection(s) of claim(s) 1, 7, 15, and 18-19 under 35 U.S.C. 101 as being directed to non-statutory subject matter as set forth in the previous Office Action mailed 16 December 2021, Applicant provides the following remarks:

"…Applicant respectfully submits that the present set of claims overcome the ‘directed to’ and abstract concept and integrate the claimed invention into a practical application of the exceptions; (i) the claimed invention set forth a particular solution to reach a goal and are not merely describing a desired outcome, (ii) the claimed invention does more than collect data, analyze data, and report results, and (iii) effect a transformation or reduction of a particular article to a different state or thing…the claimed subject matter is physical rather than being a mere mental process, and thus is not an abstract idea. They require the use of a computing device, and are of a nature which could not be performed as a mental process...Through the process of the present invention a novel data is created, the inquiry is analyzed in several different aspects, and based on the novel data set and the analyzed inquiry an employee who is most likely to help that customer based on the employee profile, is connected with the customer... "

Applicant further remarks:

“…as the claims are designed to work with a computer program...that is able to receive and analyze an audio file and create a document with the specific tags and triggers. Thus it is a specific piece of software or programming which is required and the computer is the means to access this software…The present invention provides a clear practical application of the judicial exception”


Applicant further provides:

“...an inventive concept can be found in the non-conventional and non-generic arrangement of known, conventional pieces...Similarly, that step two may find an inventive concept in a new combination of steps...the claimed invention must be significantly more than the abstract idea...”

In response, Examiner respectfully maintains that the claims as presented remain directed to ineligible subject matter. Claim 1 as presented by amendment includes “…receiving...an inquiry from a customer, wherein the submission is an audio file…”, “...recording...the inquiry and storing the recorded inquiry...”, “…providing...the identified employee with the analyzed recorded inquiry and the readable text document…”. While Examiner recognizes the amendments further illustrate particular results obtained using the recited processor and, as presented by amendment, indicate that the inquiry is categorized using artificial intelligence the tagging and transcribing the recording and documents are generally attributable to actions performing using or with a processor, these steps do not alter the general directive of the claims (NOTE: See rejection/interpretation under 35 U.S.C. 112(a) above and see further analysis of the technical elements under Step 2A prong 2 and Step 2B below). 

With respect to the enumerated groupings, the actions performed by claim 1 are reasonably understood be an embodiment of interactions between people and are further commonly employed to establish communications between two individuals, e.g., an employee and a customer. Accordingly, Examiner respectfully maintains that considered as an ordered combination, the steps/functions of claim 1 as amended are reasonably considered to be representative of the inventive concept and are further reasonably understood to be series of actions or activities directed to a general process of Organizing Human Activity including managing business relations and interactions between people, as set forth in the prior guidance and reformulated as a “grouping” of abstract ideas in the present 2019 PEG. 

Examiner further maintains that analysis and determination steps of claim 1 as amended are performable by human mental processing and/or by a human using pen and paper In particular, claim 1 as presented by amendment recites: “…manipulating...the recording of the inquiry into a novel readable text document …”, “...applying...tags and identifiers to the recorded inquiry and readable text document...”, “...analyzing...the content of the recorded inquiry and the transcription of the recorded inquiry, wherein the recorded inquiry and the transcription are analyzed to determine characteristics of the customer, categorize the inquiry using artificial intelligence…”, “...calculating...a score of the recorded inquiry and the transcripts, wherein the score is relative to a positive or negative context of the analyzed recorded inquiry and the analyzed transcription and wherein the score is associated with the recorded inquiry and the readable text document...”, “...identifying...an employee based on the analyzed recorded inquiry, the analyzed readable text document, and the calculated score, wherein each employee’s data file has a set of factors which determine the relevance of the employee to connect with the customer...”, and “...determining...that the identified employee has initiated communication with the customer, and if the identified employee has not initiated communication with the customer, identifying a secondary employee to connect with the customer...”.


Respectfully, absent further clarification of the processing steps executed by the recited the recited one or more processors, one of ordinary skill in the art would readily understand that analyzing content and, given schedule or presence information about employees, determining whether one or more employees is available to service a customer are acts/functions performable employing human mental processing (See CyberSource Corp v. Retail Decisions, Inc., 654 F.3d 1366, 1373 (Fed. Cir. 2011) (“a method that can be performed by human thought alone is merely an abstract idea and is not patent eligible under 35 U.S.C 101).

In response, Examiner respectfully disagrees. With respect to considerations of additional elements under step 2A prong 2 of the 2019 Revised Patent Subject Matter Eligibility Guidance, claim 1 as presented by amendment, includes: (1) one or more processors. The recited one or more processors are identified in the claim as performing each of the steps of the claim (e.g., receiving and analyzing inquiries, determining employees, and connecting employees, and providing analyzed content and, as amended recording the inquiry and transcribing the inquiry into a readable text document using NPL). Claim 1 further indicates that the inquiry is categorized  “...using artificial intelligence...”.

As presented, the function(s) reasonably attributable to the claimed one or more processors are limited to receiving data or information via a network (e.g., receiving inquiries, connecting employees with customers, providing content). Similarly, “recording an inquiry” and transcribing the inquiry appear to be limited to actions of storing and retrieving information (an audio file) from a memory, absent clarification of the NLP process and or recording.

With respect to the categorization of the inquiry using artificial intelligence, Examiner notes that an AI model is reasonably understood to be a mathematical process or manipulation. While programming a machine component, i.e., conducting a training, can be considered a technical process executed by an inventive system, merely using or applying an existing mathematical process is reasonably understood be a recitation of performing a mathematical process which could reasonably be performed by a human applying mental processing and/or using a pen and paper, e.g., adjusting and assigning relative importance to written elements by applying tags etc. Accordingly, use of a machine learning algorithm to assign tags, presented generally and absent clarification of how the algorithm is generated to apply such tags in a learning fashion, is limited to a recitation of a mathematical process that may benefit from the efficiency and inherent processing capability of a generic device. The recitation of using artificial intelligence, at least as presented, constitutes a general linking of the abstract idea to a generic technical environment (See further analysis under 35 U.S.C. 112(a) below). 

Accordingly, the technology as engaged is solely identified as storing and retrieving information (recording inquiry), performing tasks that are otherwise performable in the human mind (e.g., transcribing the inquiry and analyzing the inquiry and recording), and sending and receiving information over a network (e.g., receiving the inquiry and providing the content). 

Respectfully, claim 1 is reasonably understood to be conducting standard, and formally manually performed process of assigning or connecting a customer having and inquiry using the generic devices as tools to perform the abstract idea. The identified functions of the recited additional elements reasonably constitute a general linking of the abstract idea to a generic technological environment, e.g., generic devices capable of storing and retrieving information from computer memory and transmitting information over a computer network. The claimed assigning or connecting a customer having and inquiry benefits from the inherent efficiencies gained by data transmission, data storage, and information display capacities of generic computing devices, but fails to present an additional element(s) which practical integrates the judicial exception into a practical application of the judicial exception. 

In response, Examiner respectfully disagrees. With respect to consideration of evidence that the claimed invention presents significantly more than the abstract idea under step 2B of the 2019 Revised Patent Subject Matter Eligibility Guidance, claim 1 as presented by amendment, includes: “recording the inquiry in a database” “manipulating content”, “transcribing the recorded inquiry”, and analyzing and categorizing the inquiry is performed using “artificial intelligence”. Examiner respectfully maintains that these elements, and the claimed functions identified as associated with and/or engaging these elements (as noted above in consideration of candidate technical elements under step 2A prong 2) fail to identify functions performed by the underlying technology that amount(s) to significantly more than the recited abstract idea. In support of Examiner’s maintained conclusion that the present form of the claims constitutes known and conventional uses of generic computing technology, Examiner provides the following:

In reference to the Specification as Published in USPGPUB 2019/0156353, Examiner notes paragraphs [0019]-[0026] and [0044]-[0056]. In the noted disclosure, the Specification provides listings of generic computing systems, e.g., a general computing platform including exemplary servers, network configurations and various processor configuration which are identified as capable and interchangeable for performing the disclosed processes. The disclosure does not identify any particular modifications to the underlying hardware elements required to perform the inventive methods and functions. Accordingly, it is reasonably understood that this disclosure indicates that the hardware elements and network configurations suitable for performing the inventive methods are limited to commercially available systems at the time of the invention. Absent further clarification, it is reasonably understood that any modifications/improvements to the underlying technology attributable to the inventive method/system are limited to improvements realized by the disclosed computer-executable routines and the associated processes performed.   

While utilizing a computer, the claimed invention is not rooted in computer technology nor does it improve the performance of the underlying computer technology. As noted above the functions performed by the underlying technology are limited to storing and retrieving information from computer memory, transmitting information over computer network, and performing repetitive calculations performable by mental processing such as manipulating data, analyzing data, transcribing a recording, calculating a score and applying a mathematical model, e.g., “machine learning” to apply tags to a document. Accordingly, Examiner respectfully maintains that the non-technical functions of assigning or connecting a customer having and inquiry benefit from the use of computer technology, but fail to improve the underlying technology.


In support, the courts have previously found that utilization of a computer to receive or transmit data and communications over a network and/or employing generic computer memory and processor capacities store and retrieve information from a computer memory are insufficient computer-implemented functions to establish that an otherwise unpatentable judicial exception (e.g. abstract idea) is patent eligible. With respect to the determinations of the Courts regarding using a computer for sending and receiving data or information over a computer network and storing and retrieving information from computer memory, see at least: receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362; sending messages over a network OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); receiving and sending information over a network buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93 and see performing repetitive calculations, Flook, 437 U.S. at 594, 198 USPQ2d at 199; and Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) with respect to the performance of repetitive calculations does not impose meaningful limits on the scope of the claims.  

[ii]	Applicant’s remarks directed to previous rejection(s) of claim(s) 1, 7, 15, and 18-19  (now claims 1, 7, 15, 18-19, and 21-22 as presented by amendment) under 35 U.S.C. 102/103 have been fully considered and are persuasive. The rejection(s) has/have been overcome by the amendments to the subject claims and is/are withdrawn.
Claim Rejections - 35 USC § 112(a)

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

[4]	Claims 1, 7, 15, 18-19, and 21-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Claim 1 as presented by amendment recites “...categorize the inquiry using artificial intelligence...”. With respect to the recited functionality of using artificial intelligence to categorize the inquiry, the supportive disclosure appears to be limited to disclosure at paragraph [0033] of the Specification as Published. The noted passage provides “determine, based on the user of natural language processing or artificial intelligence, the context of the inquiry” and “the inquiries are reviewed and through artificial intelligence or the like, is assessed predetermined positive and negative words/context, or sections of the inquiry.”. Examiner could not identify any additional disclosure related to machine learning or AI as applied to the analysis and/or tagging of the inquiry. The general statement that a result of analyzing the inquiry may be obtained through or using artificial intelligence fails to provide disclosure description of an AI-based or machine learning processes by which a customer inquiry is analyzed and subsequently tagged or otherwise characterized. Accordingly, the claimed machine learning functions are not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention a machine learning model which analyzes a customer inquiry and applies tags to the inquiry. For purposes of further examination, Examiner assumes the recitation of machine learning to indicate that an algorithm developed using a learning process is applying to the tagging process.

Claim 15, when analyzed in the manner described above with respect to claim 1 is also rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.    

Claims 7, 18-19, and 21-22 inherit and fail to remedy the deficiencies of claim 1 through dependency and are also rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.    

Claim Rejections - 35 USC § 112(b)


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



[5]	Claims 1, 7, 15, 18-19, and 21-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites “...that the identified employee has initiated communication with the customer, and if the identified employee has not initiated communication with the customer, identifying a secondary employee to connect with the customer...” and “providing...the identified employee with the analyzed recorded inquiry and the readable text document...”. The limitation indicates that the identified employee has initiated communication with the customer and then indicates that if the identified employee has not initiated communication a secondary employee is identified. The two statements appear to be in direct contrast. In other words, it is not clear how is can be determined that the employee has initiated communication, and then immediately be determined that the employee has not initiated communication. Accordingly, claim 1 is indefinite. Appropriate clarification correction is required.

Claim 1 as presented by amendment recites “...categorize the inquiry using artificial intelligence...”. With respect to artificial intelligence, the Specification provides a general statement that the inquiry may be analyzed using artificial intelligence. The Specification does not appear to provide any further guidance with respect to the actions and functions attributable to the recited AI. Absent clarification, “artificial intelligence” is a general category of technology which is reasonably assumed to evolved and change over time. Accordingly, the claim limitation will encompass any technology described under the moniker “artificial intelligence” as unforeseen technological advances continue to be made and referred to, generally, as machine learning.  Accordingly, claim 1 is reasonably encompassing of all techniques reasonably categorized as “artificial intelligence” known presently and for the future term of any granted patent. Accordingly, the scope of claim 1 is indefinite and the claim is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The preamble of claim 15 indicates that the claim is directed to a system and similarly, but subsequently indicates “...the method comprises...” at the conclusion of the preamble of the claim. Accordingly, it is not clear as to which statutory class of invention the claim is directed, e.g., a system/apparatus or a method/process. Examiner assumes typographical error or oversight to be corrected on the next response. For purposes of further examination, the claim is treated as a system/apparatus claim below.

 Claims 7, 18-19, and 21-22 inherit and fail to remedy the deficiencies of their respective parent claims through dependency and are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



[6]	Previous rejection(s) of claims 1, 7, 15, and 18-19 (now claims 1, 7, 15, 18-19, and 21-22  as presented by amendment) under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter, specifically an abstract idea have/has not been overcome by the amendments to the subject claims and is/are maintained. See response to remarks/amendment for further clarification.

Based upon consideration of all of the relevant criteria and analysis delineated in the 2019 Revised Patent Eligibility Guidelines issued by the United States Patent and Trademark Office on 7 January 2019, as modified/clarified in the October 2019 Patent Eligibility Guidance Update issued by the USPTO October 2019, and further inclusive of the Revised Examination Procedures responsive to the Subject Matter Eligibility Decision in Berkheimer v. HP, Inc., issued by the United States Patent and Trademark Office, 19 April 2018, with respect to the claim(s) as a whole, claim(s) 1, 7, 15, 18-19, and 21-22 is/are determined to be directed to an abstract idea.  The rationale for this determination is explained below:

Abstract ideas are excluded from patent eligibility based on a concern that monopolization of the basic tools of scientific and technological work might serve to impede, rather than promote, innovation. Still, inventions that integrate the building blocks of human ingenuity into something more by applying the abstract idea in a meaningful way are patent eligible.

The 2019 Revised Patent Subject Matter Eligibility Guidance (2109 PEG) presents groupings of ineligible abstract ideas, namely: (1) Mathematical Concepts (e.g., mathematical relationships, mathematical formulas or equations, and mathematical calculations; (2) Mental Processes (e.g., concepts performed or performable in the human mind including observations, evaluations, judgements, or opinions); and (3) Certain Methods of Organizing Human Activity. With respect to the grouping of Certain Methods of Organizing Human Activity, the 2019 PEG recognizes three sub-categories within the group, namely: (1) fundamental economic principles or practices; (2) commercial or legal interactions (e.g., agreements in the form of contracts, legal obligations, advertising, marketing or sales activities or behaviors, and business relations); (3) managing personal behavior or relationships or interactions between people (e.g., social activities, teaching, and following rules or instructions).


Under step 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance (2109 PEG): Independent claims 1 and 15 are directed to a method and a system respectively, and are reasonably understood to be properly directed to one of the four recognized statutory classes of invention designated by 35 U.S.C. 101; namely, a process or method, a machine or apparatus, an article of manufacture, or a composition of matter. While the claims, generally, are directed to recognized statutory classes of invention, each of method/process, system/apparatus claims, and computer-readable media/articles of manufacture are subject to additional analysis as defined by the Courts to determine whether the particularly claimed subject matter is patent-eligible with respect to these further requirements. In the case of the instant application, each of claims 1 and 15 are determined to be directed to ineligible subject matter based on the following analysis/guidance:

Under step 2A prong 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance (2109 PEG): In reference to claim 1, the claimed invention is directed to non-statutory subject matter because the claim(s) as a whole, considering all claim elements both individually and in combination, do/does not amount to significantly more than an abstract idea.  The claim(s) is/are directed to the abstract idea of assigning or connecting a customer having and inquiry to an employee/agent, which is reasonably considered to be method of Organizing Human Activity. In particular, the general subject matter to which the claims are directed serves to receive inquiries from customers and connect the customer to an employee based on the subject and nature, i.e., content, of the customer inquiry, which is an ineligible concept of Organizing Human Activity, namely: commercial or legal interactions (e.g., business relations) and managing personal behavior or relationships or interactions between people.
Further limitations are directed to ineligible processes/functions which are performable by human Mental Processing and/or or by a human using pen and paper (See CyberSource Corp v. Retail Decisions, Inc., 654 F.3d 1366, 1373 (Fed. Cir. 2011). Inventions directed to Certain Methods of Organizing Human Activity as grouped under the 2019 PEG and to processes performable by Mental Processing are recognized patent ineligible subject matter as defined by the above noted USPTO Policy and Examination Guidance and as informed by the decision of the Court in Alice Corporation Pty. Ltd. v. CLS Bank International, et al. 

In support of Examiner’s conclusion, Examiner respectfully directs Applicant’s attention to the claim limitations of representative claim 1. In particular, claim 1 includes: “…receiving...an inquiry from a customer, wherein the submission is an audio file…”, “...recording...the inquiry and storing the recorded inquiry...”, “…providing...the identified employee with the analyzed recorded inquiry and the readable text document…”. Considered as an ordered combination, the steps/functions of claim 1 are reasonably considered to be representative of the inventive concept and are further reasonably understood to be series of actions or activities directed to a general process of assigning or connecting a customer having and inquiry to an employee/agent, which is an ineligible concept of Organizing Human Activity including managing business relations and interactions between people, as set forth in the 2019 PEG. 

Further, under the revised guidance, mental processes or concepts performed in the human mind including observation and evaluation are considered to be ineligible abstract ideas. The 2019 PEG stipulates that if a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for a recitation of generic computer components, then the claim is still to be grouped as a mental process unless the limitation cannot practically be performed in the human mind. 

With respect to functions/steps performable by human mental processing and/or by a human using pen and paper, representative claim 1 as presented by amendment recites: “…manipulating...the recording of the inquiry into a novel readable text document …”, “...applying...tags and identifiers to the recorded inquiry and readable text document...”, “...analyzing...the content of the recorded inquiry and the transcription of the recorded inquiry, wherein the recorded inquiry and the transcription are analyzed to determine characteristics of the customer, categorize the inquiry using artificial intelligence…”, “...calculating...a score of the recorded inquiry and the transcripts, wherein the score is relative to a positive or negative context of the analyzed recorded inquiry and the analyzed transcription and wherein the score is associated with the recorded inquiry and the readable text document...”, “...identifying...an employee based on the analyzed recorded inquiry, the analyzed readable text document, and the calculated score, wherein each employee’s data file has a set of factors which determine the relevance of the employee to connect with the customer...”, and “...determining...that the identified employee has initiated communication with the customer, and if the identified employee has not initiated communication with the customer, identifying a secondary employee to connect with the customer...”. Respectfully, absent further clarification of the processing steps executed by the recited one or more processors, one of ordinary skill given a recorded message/inquiry and given schedule or presence information about employees, could reasonably be expected to be able to provide a transcript document of the message/inquiry, analyze the text to apply tags and identifiers, and identify a suitable and available employee to assist the customer based on the content of the message/inquiry by viewing information and applying human mental processing. Further, one of ordinary skill given an applicable scoring formula and inputs, could reasonably be expected to calculate a score using pen and paper (See CyberSource Corp v. Retail Decisions, Inc., 654 F.3d 1366, 1373 (Fed. Cir. 2011) (“a method that can be performed by human thought alone is merely an abstract idea and is not patent eligible under 35 U.S.C 101).

Under step 2A prong 2 of the 2019 Revised Patent Subject Matter Eligibility Guidance (2109 PEG): Under the new procedure of step 2A prong two, Examiners are to consider additional elements recited in the claim beyond the judicial exception and evaluate whether those additional elements integrate the exception into a practical application. Further, to be considered a recitation of an element which integrates the judicial exception into a practical application, the additional elements must apply, rely on, or use the judicial exception in a manner that imposes meaningful limits on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception.

Additional elements of claim 1 that potentially integrate the exception include the (1) one or more processors. The recited one or more processors are identified in the claim as performing each of the steps of the claim (e.g., receiving and analyzing inquiries, determining employees, and connecting employees, and providing analyzed content and, as amended recording the inquiry and transcribing the inquiry into a readable text document using NPL). Claim 1 further indicates that the inquiry is categorized  “...using artificial intelligence...”.


With respect to the above noted functions attributable to the identified additional elements, the 2019 Revised Patent Subject Matter Eligibility Guidance (2109 PEG) stipulates that: Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea – see MPEP 2103.05(f); and Generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h) serve as indications that the use of the technology recited does not indicate integration into a practical application of the judicial exception.

Each of the above noted limitations states a result (e.g., inquiry is received an analyzed, employees are identified and connected to customers, content/transcripts is/are provided etc.) as associated with the recited “one or more processors”. Beyond the general statement that functions are implemented by a processor, the limitations provide no further clarification with respect to the functions performed by the “one or more processors” in producing the claimed result. A recitation of “by a processor”, absent clarification of particular processing steps executed by the underlying technology to produce the result are reasonably understood to be an equivalent of “apply it”. The technology as engaged is solely identified as storing and retrieving information, performing tasks that are otherwise performable in the human mind (e.g., analyzing information and determining availability of employees), and sending and receiving information over a network. 


With respect to the use of artificial intelligence, Examiner notes that an artificial intelligence model is reasonably understood to be a mathematical process or manipulation. While programming a machine learning component, i.e., conducting a training, can be considered a technical process executed by an inventive system, merely using or applying an existing mathematical process is reasonably understood be a recitation of performing a mathematical process which could reasonably be performed by a human applying mental processing and/or using a pen and paper, e.g., adjusting and assigning relative importance to written elements by applying tags etc. Accordingly, use of a machine learning algorithm to assign tags, presented generally and absent clarification of how the algorithm is generated to apply such tags in a learning fashion, is limited to a recitation of a mathematical process that may benefit from the efficiency and inherent processing capability of a generic device. The recitation of using machine learning technology, at least as presented, constitutes a general linking of the abstract idea to a generic technical environment. 

Accordingly, claim 1 is reasonably understood to be conducting standard, and formally manually performed process of assigning or connecting a customer having and inquiry to an employee/agent using the generic devices as tools to perform the abstract idea. The identified functions of the recited additional elements reasonably constitute a general linking of the abstract idea to a generic technological environment, e.g., generic devices capable of storing and retrieving information from memory, sending and receiving information over a network, and performing repetitive calculations and analysis. The claimed assigning or connecting a customer having and inquiry to an employee/agent benefits from the inherent efficiencies gained by data transmission, data storage, and information display capacities of generic computing devices, but fails to present an additional element(s) which practical integrates the judicial exception into a practical application of the judicial exception. 

Under step 2B of the 2019 Revised Patent Subject Matter Eligibility Guidance (2109 PEG): Analysis under step 2B is subject to the Revised Examination Procedure responsive to the Subject Matter Eligibility Decision in Berkheimer v. HP, Inc. issued by the United States Patent and Trademark Office (19 April 2018). Examiner respectfully submits that the recited uses of the underlying computer technology constitute well-known, routine, and conventional uses of generic computers operating in a network environment. In support of Examiner’s conclusion that the recited functions/role of the computer as presented in the present form of the claims constitutes known and conventional uses of generic computing technology, Examiner provides the following:

In reference to the Specification as Published in USPGPUB 2019/0156353, Examiner notes paragraphs [0019]-[0026] and [0044]-[0056]. In the noted disclosure, the Specification provides listings of generic computing systems, e.g., a general computing platform including exemplary servers, network configurations and various processor configuration which are identified as capable and interchangeable for performing the disclosed processes. The disclosure does not identify any particular modifications to the underlying hardware elements required to perform the inventive methods and functions. Accordingly, it is reasonably understood that this disclosure indicates that the hardware elements and network configurations suitable for performing the inventive methods are limited to commercially available systems at the time of the invention. Absent further clarification, it is reasonably understood that any modifications/improvements to the underlying technology attributable to the inventive method/system are limited to improvements realized by the disclosed computer-executable routines and the associated processes performed.   

While the above noted disclosure serves to provide sufficient explanation of technical elements required to perform the inventive method using available computing technology, the disclosure does not appear to identify any particular modifications or inventive configurations of the underlying hardware elements required to perform the inventive methods and functions. Accordingly, it is reasonably understood that the disclosure indicates that the hardware elements and network configurations suitable for performing the inventive methods are limited to commercially available systems at the time of the invention. Further, absent further clarification, it is reasonably understood that any modifications/improvements to the underlying technology attributable to the inventive method/system are limited to improvements realized by the disclosed computer-executable routines and the associated processes performed.

With respect to the executable routines, the claims specify that the above identified generic computing structures are programmed/configured to: (1) receive and inquiry (presumably from memory and/or over a network); (2) analyze content to transcribe a recording and apply tags to the transcription using “machine learning”; (3) provide the inquiry/analyzed content to an employee; (4) determine availability of an employee; and (5) connect an employee to a customer. While Examiner acknowledges that the noted limitations are computer-implemented, Examiner respectfully submits that, in aggregate (e.g., “as a whole”) they do not amount to significantly more than the abstract idea/ineligible subject matter to which the claimed invention is primarily directed.

While utilizing a computer, the claimed invention is not rooted in computer technology nor does it improve the performance of the underlying computer technology. The computer-implemented features of the claimed invention noted above are reasonably limited to: (1) receiving and sending data via a computer network (e.g., receive and provide inquiry and analyzed content); (2) storing and retrieving information and data from a generic computer memory (e.g., inquiries and content); and (3) performing repetitive calculations and/or mental observations using the obtaining information/data (e.g., applying mental processing to transcribe a recording, calculating a score and apply tags to the document using know mathematical processes, analyzing content and determining employee availability). The above listed computer-implemented functions are distinguished from the generic data storage, retrieval, transmission, and data manipulation/processing capacities of the generic systems identified in the Specification solely by the recited identification of particular data elements that are of utility to a user performing the specific method of assigning or connecting a customer having and inquiry to an employee/agent. In summary, the computer of the instant invention is facilitating non-technical aims, i.e., assigning or connecting a customer having and inquiry to an employee/agent, because it has been programmed to store, retrieve, and transmit specific data elements and/or instructions that is/are of utility to the user. The non-technical functions of assigning or connecting a customer having and inquiry to an employee/agent benefit from the use of computer technology, but fail to improve the underlying technology.

In support, the courts have previously found that utilization of a computer to receive or transmit data and communications over a network and/or employing generic computer memory and processor capacities store and retrieve information from a computer memory are insufficient computer-implemented functions to establish that an otherwise unpatentable judicial exception (e.g. abstract idea) is patent eligible. With respect to the determinations of the Courts regarding using a computer for sending and receiving data or information over a computer network and storing and retrieving information from computer memory, see at least: receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362; sending messages over a network OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); receiving and sending information over a network buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93 and see performing repetitive calculations, Flook, 437 U.S. at 594, 198 USPQ2d at 199; and Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) with respect to the performance of repetitive calculations does not impose meaningful limits on the scope of the claims.  

Viewed as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself.  Therefore, the claim(s) are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
In accordance with all relevant considerations and aligned with previous findings of the courts, the technical elements imparted on the method that would potentially provide a basis for meeting a “significantly more” threshold for establishing patent eligibility for an otherwise abstract concept by the use of computer technology fail to amount to significantly more than the abstract idea itself. 
          
Independent claim 15 directed to an apparatus/system and computer-executable instructions stored on computer-readable media for performing the method steps are rejected as presented above and for substantially the same reasons applied to claim 1, in that the generically recited computer components in the apparatus/system and computer readable media claims add nothing of substance to the underlying abstract idea. 

Dependent claims 7, 18-19, and 21-22 when analyzed as a whole are held to be ineligible subject matter and are rejected under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claimed invention is not directed to an abstract idea.

For further guidance and authority, see the 2019 Revised Patent Eligibility Guidelines issued by the United States Patent and Trademark Office on 7 January 2019 and see further the Revised Examination Procedures responsive to the Subject Matter Eligibility Decision in Berkheimer v. HP, Inc., issued by the United States Patent and Trademark Office, 19 April 2018 and Alice Corporation Pty. Ltd. v. CLS Bank International, et al. 573 U.S.____ (2014)).


Claim Rejections - 35 USC § 103

[7]	Previous rejection(s) of claims 1, 7, 15, and 18-19 under 35 U.S.C. 103 as being unpatentable over Sharpe et al. (United States Patent Application Publication No. 2016/0119478) in view of Kumar et al. (United States Patent Application Publication No. 2016/0227035) and further in view of McGann et al. (United States Patent Application Publication No. 2017/0111505) has/have been overcome by the amendments to the subject claims and is/are withdrawn.

Conclusion

[8]	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT D RINES whose telephone number is (571)272-5585. The examiner can normally be reached M-F 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached on 571-272-6724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT D RINES/Primary Examiner, Art Unit 3683